Citation Nr: 1113233	
Decision Date: 04/04/11    Archive Date: 04/13/11

DOCKET NO.  07-14 929	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for degenerative disc and/or joint disease of the thoracolumbosacral spine with herniated nucleus pulposus at the level of the 5th lumbar vertebra and 1st sacral segment.

2.  Entitlement to an increased rating for left lower extremity radiculopathy associated with degenerative disc and/or joint disease of the thoracolumbosacral spine, with herniated nucleus pulposus at the level of the 5th lumbar vertebra and 1st sacral segment, initially evaluated as 10 percent disabling prior to February 13, 2006, and as 20 percent disabling thereafter.

3.  Entitlement to an increased rating for right lower extremity radiculopathy associated with degenerative disc and/or joint disease of the thoracolumbosacral spine, with herniated nucleus pulposus at the level of the 5th lumbar vertebra and 1st sacral segment, evaluated as 10 percent disabling prior to February 13, 2006, and as 20 percent disabling thereafter. 

4.  Entitlement to an increased (compensable) evaluation for left ear hearing loss.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The Veteran served on active duty from February 1970 to July 1978.

This case comes before the Board of Veterans' Appeals (Board) on appeal of March 2006 and May 2007 decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

In a rating decision of March 2006, the RO reduced the Veteran's previously-assigned 20 percent evaluation for service-connected degenerative disc and/or joint disease of the thoracolumbosacral spine with herniated nucleus pulposus at the level of the 5th lumbar vertebra and 1st sacral segment to 10 percent, effective December 14, 2005.  However, in a subsequent rating decision of May 2007, the RO restored the Veteran's 20 percent evaluation effective from that same date, which is to say, December 14, 2005  Accordingly, the issue currently before the Board is that of entitlement to an evaluation in excess of 20 percent for degenerative disc and/or joint disease of the thoracolumbosacral spine with herniated nucleus pulposus at the level of the 5th lumbar vertebra and 1st sacral segment.

This case was previously before the Board in May 2009, at which time it was remanded for additional development.  The case is now, once more, before the Board for appellate review.

In a rating decision of July 2010, the RO granted service connection for a mood disorder (not otherwise specified) with depressive and anxious symptoms, as well as a total disability rating based on individual unemployability.  Accordingly, the issue of whether new and material evidence has been submitted sufficient to reopen the Veteran's previously-denied claim for service connection for depression, as well as the issue of entitlement to a total disability rating based on individual unemployability, are no longer before the Board.


FINDING OF FACT

On March 25, 2011, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2010).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.




		
K. J. ALIBRANDO
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


